Citation Nr: 1608095	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-23 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for cervical spine osteoarthritis.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc and spondylosis of the thoracic spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Joseph Guillot, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 12, 1995 to September 23, 1995, from April 23, 2002 to September 30, 2003, and from January 22, 2004 to August 31, 2004.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2012 rating decision by the Montgomery, Alabama Regional Office (RO).  

On December 16, 2014, the Veteran and his spouse appeared at the RO and provided testimony at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record.  


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not manifested by favorable ankylosis of the entire cervical spine, or by forward flexion functionally limited to 15 degrees or less.  

2.  The Veteran's degenerative disc and spondylosis of the thoracic spine is not manifested by forward flexion of the thoracolumbar spine functionally limited to 30 degrees or less; by favorable ankylosis of the entire spine; or by incapacitating episodes.  

3.  The Veteran is service-connected for obstructive sleep apnea, rated as 50 percent disabling; right wrist carpal tunnel syndrome, rated as 50 percent disabling; cervical spine osteoarthritis, rated as 20 percent disabling; degenerative disc and spondylosis of the thoracic spine, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and hypertension, rated as 10 percent disabling.  His combined schedular rating is 90 percent.  

4.  The record indicates that the Veteran completed high school and has reported having a college degree; he has had occupational experience as a security guard and truck driver, and last worked full time in 2011.  

5.  The Veteran's service-connected disabilities, when evaluated in association with his education and occupational experience, have likely made him unable to obtain and retain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for osteoarthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5239-5242 (2015).  

2.  The criteria for a rating in excess of 20 percent for degenerative disc and spondylosis of the thoracic spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.71a, Diagnostic Code 5239 (2015).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.15, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

VA has certain duties to notify and assist claimants for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159 (2015).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in May 2012 from the RO to the Veteran, which was issued prior to the RO decision in June 2012.  An additional letter was issued in June 2014.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations in conjunction with the claims at issue.  The examinations afforded the Veteran are adequate.  Nieves- Rodriguez v. Peake, 22 Vet. App 295 (2008).  The examinations were conducted by medical professionals, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

In summary, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence.  


II.  Factual background.

By a rating action dated in December 2004, the RO granted service connection for degenerative disc and spondylosis of the thoracic spine, evaluating the disorder as 10 percent disabling, effective September 1, 2004; service connection was also granted for cervical spine osteoarthritis, evaluated as 20 percent disabling, effective September 1, 2004.  Subsequently, by a rating action in November 2010, the RO increased the rating for the thoracic spine disorder from 10 percent to 20 percent, effective April 19, 2010.  

The Veteran's written claim for an increased rating for his disabilities (VA Form 21-526b) was received in August 2011.  Also received in August 2011 was an application for increased compensation due to unemployability (VA Form 21-8940).  The Veteran reported that he had four years of college, and had had training as a security police, transportation officer, and as a truck driver.  He was last employed with Montgomery Air Freight from September 2004 to June 2011, at which time he became too disabled to work.  

Submitted in support of the Veteran's claim was VA Form 21-4192, dated in September 2011, wherein Montgomery Air Freight noted that the Veteran started working for them in September 2004 and was still employed.  It was noted that the employer had made concessions on modified the Veteran's duty due to Workers' Compensation Injury.  

The Veteran underwent a DBQ examination in October 2011.  At that time, it was noted that the Veteran complained of pain in the neck to the shoulder; he reported taking several medications for his neck pain, none of which was effective.  The Veteran reported flare-ups of pain every day.  Range of cervical spine motion testing revealed forward flexion to 40 degrees, with pain starting at 40 degrees; extension to 25 degrees, with pain starting at 25 degrees; right lateral flexion to 20 degrees and left lateral flexion to 25 degrees; right lateral rotation to 50 degrees and left lateral rotation to 60 degrees.  The Veteran was able to perform repetitive use testing.  After 3 repetitions, forward flexion was to 35 degrees, extension was to 25 degrees, lateral flexion was to 25 degrees bilaterally, and lateral rotation was to 55 degrees bilaterally.  The examiner noted that the Veteran had functional impairment of the cervical spine caused by less movement than normal, and pain on movement.  The examiner also noted that the Veteran had tenderness to palpation and muscle spasm.  Strength in the upper extremity was 5/5.  No muscle atrophy was noted.  Deep tendon reflexes were 2+.  Sensory examination was normal.  The examiner stated that the Veteran did not have intervertebral disc syndrome of the cervical spine.  He denied any incapacitating episodes over the past 12 months due to IVDS.  It was noted that the Veteran used a cane constantly due to low back pain.  X-ray study of the cervical spine revealed mild degenerative spondylosis, and bilateral C5/C6 foraminal stenosis.  The pertinent diagnosis was mild degenerative spondylosis of the cervical spine.  

The Veteran reported having flare-ups of severe low back pain 3 to 4 times a week.  He stated that the medications were mildly effective.  The Veteran was able to perform repetitive use testing.  Forward flexion was 70 degrees, with objective evidence of painful motion starting at 0 degrees.  Extension was to 25 degrees, with painful motion starting at 0 degrees.  Right lateral flexion was to 30 degrees, with objective evidence of painful motion at 0 degrees, and left lateral flexion to 20 degrees, with painful motion starting at 0 degrees.  Right lateral rotation was to 30 degrees, with painful motion at 25 degrees.  Left lateral rotation was to 30 degrees, with evidence of painful motion starting at 20 degrees.  Following repetitive use testing, forward flexion was to65 degrees, extension to 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 20 degrees, and lateral rotation was to 30 degrees bilaterally.  The examiner noted that the Veteran had functional impairment of the thoracolumbar spine caused by less movement than normal, and pain on movement.  The examiner noted that the Veteran had tenderness of the paraspinals on palpation.  He had guarding and muscle spasm.  Muscle strength in the lower extremities was 5/5; no muscle atrophy was noted.  Deep tendon reflexes were 2+.  Straight leg raising was negative.  The examiner stated that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  He denied any incapacitating episodes over the past 12 months due to IVDS.  X-ray study of the lumbar spine revealed mild degenerative spondylosis.  The Veteran reported that the lumbar spine caused moderate to severe pain but that he pushed himself to go to work.  The examiner noted that the examination revealed that the Veteran has mild degenerative spondylosis; however, this condition would not prevent employment of a physical or sedentary nature.  Also he was currently working and was not unemployable.  

Of record is a statement from the Veteran's employer, dated in November 2011, indicating that, according to his physician, the Veteran's restriction would allow him to perform normal work activities with a lifting restriction of no more than 15 pounds to the affected right shoulder.  The Veteran was informed that his job assignment would allow him to work in a setting appropriate for his physical capabilities and restrictions.  

Received in December 2011 were medical records from the Social Security Administration (SSA), dated from May 2011 to August 2011.  These records show treatment primarily for a right shoulder disorder.  

Of record is a statement from the Veteran's employer (Montgomery Air Freight, Inc.), dated in January 2012, indicating that he was no longer employed by Montgomery Air Freight.  

Received in February 2012 were disability evaluations conducted by the Social Security Administration (SSA) during the period from October 2011 to January 2012.  In October 2011, a report from Central Alabama Health noted that the Veteran did not claim unemployability for his back condition and the radiographic showed "mild degenerative spondylosis."  The examiner sated that the Veteran's back disorder would not prevent employment of a physical or sedentary nature.  Among the records is the report of a disability evaluation completed by the SSA in January 2012.  It was noted that the Veteran was last employed as a truck driver for Montgomery Air Freight for seven years; he quit in December 2011 due to ongoing pain and issues with his shoulder following surgery in June 2011.  It was reported that, prior to his employment with Montgomery Air Freight, the Veteran was active duty Air Force from 1984 to 2004; he was reportedly medically discharged following a motor vehicle accident in which he suffered 'bulging discs" in the back and an unspecified spinal injury.  He was reportedly employed in a position of Security Police and Transportation, and was allegedly unable to complete his job duties following the injury.  Following a mental status evaluation, the diagnostic impression was major depressive disorder, recurrent, severe, generalized anxiety disorder and PTSD, by history.  The examiner stated that, based on the findings of the evaluation, the Veteran was significantly impaired in his ability to understand, remember, and carry out instructions and to respond appropriately to supervision, co-workers and work pressures in a work setting.  The examiner further noted that the Veteran would require assistance handling any awarded funds due to current impairments in concentration and memory.  

Also of record is the report of an MRI of the cervical spine, performed in May 2012, which revealed findings of mild posterior annular bulging at C3-4, C4-5 and C5-6 causing mild spinal stenosis; and left posterior herniated nucleus pulposus at C6-7.  

The Veteran was seen for employability evaluation in May 2012.  Following a review of the Veteran's files, the VA examiner stated that the cervical and thoracic spine issues impaired his employability due to severe pain and restricted motion (restrictions on c-spine as noted in C&P exam in fall 2011).  The pain impaired cognitive function due to distractability.  Furthermore, the medications for these issues (Neurontin tramadol) also cause increased fatigue and mental slowing due to a side effect of these medications.  The examiner stated that the Veteran's nonservice-connected back conditions impaired his ability to work as well, due to pain, weakness, legs giving out, in addition to the service-connected conditions.  However, based on the service-connected conditions (even without the lumbar spine issues), he concluded that the Veteran was unable to obtain or maintain substantive employment in any physically active job or in any sedentary job at that time.  The examiner noted that it was unclear at the time the length of this level of disability as the Veteran was under ongoing evaluation and treatment.  The examiner stated that he could not state that this level of impairment was permanent as there was the potential for Improvement with ongoing care.  That being said, he did not see potential for improvement without significant intervention over a period of at least a year.  

Received in July 2012 was a primary care physician note, dated in July 2012, indicating that the Veteran was seen for complaints of chronic pain.  The Veteran's wife stated that his pain was getting worse.  The assessment was chronic back pain, with history of cervical disc disease and muscle spasm, and degenerative joint disease/lumbago.  The examiner stated "it does not appear that Vet's musculoskeletal complaints will significantly improve, and, in fact, with gradually worsen."  

Submitted in support of the claim was a copy of an administrative decision from the Social Security Administration (SSA), dated in April 2013, which determined that the Veteran became disabled effective June 22, 2011; it was determined that his impairments were so severe that he could not perform any work existing in significant numbers in the national economy.  The SSA decision determined that the Veteran had severe impairment caused by right carpal tunnel syndrome, degenerative joint disease of the shoulders bilaterally status post -arthroscopic repair of the right shoulder, cervical spine degenerative disk, disease/arthritis; mild degenerative disc disease of the lumbar spine; obesity and hypertension.  It was also reported that Dr. William Biggers Whatley III, an impartial medical expert witness, testified that the Veteran's impairments including large right rotator cuff tear with open repay hypertension, hypolipidemia, mild degenerative disc disease of the lumbar spine and degenerative disc disease of the cervical spine with mild stenosis and right carpal tunnel syndrome and resulting pain symptoms were attributable to these impairments and would limit the Veteran to performing no more than sedentary work activity.  

Received in July 2014 were treatment reports from SSA dated from November 2004 to January 2012.  These records show that the Veteran received ongoing clinical attention and treatment for several disabilities, including arthritis of the cervical spine and degenerative disk disease of the thoracic spine.  

At his personal hearing in December 2014, the Veteran's representative contended that the VA examiner specifically stated that the Veteran's disability was total and that he would be unable to do any work.  The representative observed that the examiner does not give any impression that there was substantial likelihood for improvement of the Veteran's conditions.  The representative stated that they have provided sufficient medical evidence to show that there has been no improvement in the Veteran's condition since his May 2012 examination.  He further noted that the Veteran has been granted disability benefits by SSA primarily based on his back conditions.  The Veteran's representative noted that they were submitting a statement from Dr. Gogan, dated in March 2013, which indicates that the Veteran suffers from polyarthropathy.  Dr. Gogan stated that there is a combination of degenerative disc disease and carpal tunnel which is rendering the Veteran unable to be gainfully employed.  He also stated that the Veteran suffers from extreme pain and noted that his condition would not improve over time.  The Veteran indicated that he receives follow up evaluation at the VA every three months.  He stated that he receives medication and he has been prescribed a heating pad for his back.  The Veteran testified that his back condition was not getting any better.  The Veteran related that he experiences constant pain; he described the severity of the pain as a 7.  The Veteran also reported that he has a caretaker who helps him do everything, including simple things like tying his shoes.  The Veteran indicated that he has been issued a walker and a cane; he stated that his back is so bad sometimes that his right leg gives out causing him to fall down.  The Veteran's spouse reported that she has to help him do everything; she can't leave him alone at any time.  The Veteran stated that his doctor has prescribed bed rest for his back pain; he has told him to stay off his feet and stay in bed.  The Veteran indicated that sometimes he can't even get out of bed.  The Veteran reported that his condition has gotten to the point that he can't work.  The Veteran indicated that his doctor stated that the pain level is too great to be working anywhere.  Dr. Chauncey Barnes stated that his condition had deteriorated and it won't get any better.  The Veteran stated that he is currently receiving epidural and steroid shots.  The Veteran indicated that he was last employed in December 2011.  

Received in December 2014 was a medical statement submitted to SSA from Dr. F. J. Gogan, dated in March 2013, indicating that the Veteran suffers from polyarthropathy, degenerative disc disease of the cervical spine, degenerative disc disease of the lumbar spine, degenerative joint disease of the shoulders, lumbar spondylosis, sleep apnea, and carpal tunnel syndrome, left greater than right.  Dr. Gogan stated that the Veteran suffers from extreme pain; he noted that the Veteran suffers from constant neck, shoulder and back pain.  Dr. Gogan stated that he carefully reviewed the Veteran's extensive medical reports, and it was his belief that he is genuinely disabled.  Dr. Gogan opined that the combination of polyarthropathy, degenerative disc disease, carpal tunnel and the inability to stay in one position or use his hands for fine manipulation renders the Veteran unable to be gainfully employed.  



III.  Legal Analysis-Increased rating.

Disability evaluations are determined by the application of a schedule of ratings, which is in turn based on the average impairment of earning capacity caused by a given disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all the evidence of record, a reasonable doubt arises regarding the degree of disability, such doubt shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

When rating the veteran's service-connected disabilities, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994).  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes).  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include vertebral fracture or dislocation (Diagnostic Code 5235), sacroiliac injury and weakness (Diagnostic Code 5236), lumbosacral or cervical strain (Diagnostic Code 5237), spinal stenosis (Diagnostic Code 5238), spondylolisthesis or segmental instability (Diagnostic Code 5239), ankylosing spondylitis (Diagnostic Code 5240), spinal fusion (Diagnostic Code 5241), and degenerative arthritis of the spine (Diagnostic Code 5242) (for degenerative arthritis of the spine, see also Diagnostic Code 5003).  

Under the General Rating Formula for Diseases and Injuries of the Spine: a 10 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 60 degrees but not greater that 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater that 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted where there is forward flexion of the thoracolumbar spine greater that 30 degrees but not greater that 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater that 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent evaluation is warranted where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent evaluation is warranted where there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is warranted where there is unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided are the maximum that can be used for calculation of the combined range of motion.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242, Note (2).  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.  However, the Board also notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.  

A.  Osteoarthritis of the cervical spine.

In order to warrant a rating in excess of 20 percent, the evidence must demonstrate that forward flexion of the cervical spine is limited to 15 degrees or less; or that there is favorable ankylosis of the entire cervical spine.  The Board finds that the preponderance of the evidence is against a rating in excess of 20 percent for the cervical spine disorder.  The Veteran has consistently demonstrated loss of range of motion of the cervical spine, but the evidence of record shows that forward flexion of the cervical spine has not been functionally limited to 15 degrees or less.  Moreover, as the cervical spine retains substantial motion, there clearly is no ankylosis of the entire cervical spine.  The October 2011 VA examination noted that the Veteran was able to forward flex the cervical spine to 40 degrees, and to 35 degrees once functional impairment from repetitive motion testing was considered.  Consequently, forward flexion functionally limited to 15 degrees or less, as required for a 30 percent rating, was not demonstrated.  

The evidence most favorable to the Veteran shows that he has flexion of the cervical spine to 35 degrees at worst; and that the combined range of motion is, at worst, 220 degrees.  In order to warrant a higher evaluation, the disability must approximate the functional equivalent of limitation of forward flexion to 15 degrees or less.  In this case, neither the objective nor subjective evidence suggests the presence of the functional equivalent of forward flexion limited to 15 degrees or less.  In light of the above discussion, the Board concludes that a rating in excess of 20 percent for osteoarthritis of the cervical spine is not warranted pursuant to the criteria for evaluating disabilities of the spine.  

With regard to the Deluca factors, the Board finds that the current 20 percent disability evaluation sufficiently reflects the level of functional impairment demonstrated.  During the October 2011 VA examination, the Veteran reported chronic pain in the neck for which he takes several medications; he also reported flare-ups of pain every day.  However, during that examination, the examiner specifically noted that the Veteran does not have intervertebral disc syndrome (IVDS) of the cervical spine; and, he denied any incapacitating episodes over the past 12 months due to IVDS.  

Finally, the Board finds that in this case, the disability picture is not so exceptional or unusual as to warrant a referral for an evaluation on an extraschedular basis.  The primary symptoms associated with the cervical spine disorder are pain and restricted motion.  These symptoms are contemplated by the schedular rating criteria which, through 38 C.F.R. §§ 4.40 and 4.45, specifically include considerations of restricted motion and pain and other functional impairments.  The current schedular rating amply compensates the Veteran for his disability due to his cervical spine disorder.  The Board is therefore not required to remand this matter to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b) (1) (2015).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

B.  Degenerative disc and spondylosis of the thoracic spine.

The Veteran's thoracic spine disorder is rated under 38 C.F.R. § 4.71a, DCs 5239.  DC 5239 is applicable to spondylolisthesis and segmental instability, but all disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine (general rating formula).  Under this general rating formula, a 20 percent rating is warranted for flexion of the thoracolumbar spine between 30 and 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A 40 percent rating is warranted for flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  Higher ratings of 50 and 100 percent require unfavorable ankylosis.  Disabilities of the spine may also be rated under the formula for rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes (formula for rating IVDS). Note 1 to the formula for rating IVDS defines incapacitating episodes as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  

Based on a review of the record, the Board finds that the Veteran does not demonstrate the criteria necessary for an evaluation in excess of 20 percent for his degenerative disc and spondylosis of the thoracic spine.  Specifically, the Veteran has never demonstrated the functional equivalent of flexion of his thoracolumbar spine limited to 30 degrees or less.  The Veteran's functional forward flexion was consistently shown to be greater than 30 degrees.  Even considering the effects of pain on use, the Veteran's forward flexion has never been shown to be functionally limited to less than 65 degrees.  See DeLuca, supra.  Significantly, the October 2011 VA examination disclosed flexion to 70, and 65 after repetitive use testing.  The Board has considered the lay and medical evidence.  However, the Veteran does not describe the functional equivalent of limitation of flexion to 30 degrees or less.  In addition, there is no evidence that the Veteran has ever been diagnosed with ankylosis of the thoracolumbar spine or complained of an inability to move his spine.  Therefore, an increase to a 40 percent disability rating is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40, 4.45 would warrant a higher rating.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  It is not disputed that the Veteran has pain on motion, but the Board finds that the currently assigned 20 percent disability rating adequately compensates him for his pain and functional loss of motion in this case.  Furthermore, while the examiner reported that the Veteran had tenderness on palpation, and he had muscle spasms and guarding of his lumbar spine, the evidence does not reflect functional impairment equating to limitation of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire spine.  Moreover, even taking into account any limited motion caused by repetition, pain, incoordination, or fatigability, the Board finds that an increase to a 20 percent rating is not warranted under these Diagnostic Codes.  See 38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to IVDS, the evidence must show incapacitating episodes lasting a total duration of at least four weeks during the past twelve months to warrant an increased rating.  It is noteworthy that, during the VA examination in October 2011, the examiner stated that the Veteran does not have intervertebral disc syndrome of the thoracolumbar spine.  The Veteran denied any incapacitating episodes over the past 12 months due to IVDS.  While the Veteran testified that the back pain gets so bad that he sometimes can't get out of bed, the essential finding must be that there has been physician-prescribed bed rest.  The record does not include any evidence, lay or medical, suggesting that the Veteran has undergone periods of physician-prescribed bed rest for the requisite periods.  Therefore, a 40 percent disability rating is not warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered, but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b) (1).  While the Board realizes that the Veteran's back disorder interferes with his ability to perform in the workforce, this impairment is already contemplated by the applicable schedular criteria so that consideration of an extraschedular basis is not shown to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  In the absence of such factors, the Board finds that criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

The findings needed for the next higher evaluation in excess of 20 percent are not demonstrated in the evidence of record.  Because the preponderance of the evidence is against the claim for a higher rating, the benefit-of-the-doubt doctrine is inapplicable.  38 U.S.C.A. § 5107.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


IV.  Legal Analysis-TDIU.

When a veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned where the veteran has a single service-connected disability that is rated as 60 percent disabling or more; or when there are two or more disabilities, at least one disability is rated at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, under the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  

In this case, the Veteran is service-connected for obstructive sleep apnea, rated as 50 percent disabling; right wrist carpal tunnel syndrome, rated as 50 percent disabling; cervical spine osteoarthritis, rated as 20 percent disabling; degenerative disc and spondylosis of the thoracic spine, rated as 20 percent disabling; tinnitus, rated as 10 percent disabling; and hypertension, rated as 10 percent disabling.  His combined schedular rating is 90 percent.  Therefore, he meets the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).  

In order to establish entitlement to TDIU benefits, there must be impairment so severe that a claimant cannot follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e., work that is more than marginal, that permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

Having determined that the Veteran meets the percentage threshold requirements, the remaining inquiry is whether he is unable to secure or follow substantially gainful occupation as a result of such service-connected disabilities.  For reasons stated below, the Board finds that the evidence of record demonstrates that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  

The Board acknowledges that there are conflicting opinions of record as to the effect of the Veteran's service-connected disabilities-obstructive sleep apnea, right wrist carpal tunnel syndrome, osteoarthritis of the cervical spine, degenerative disc and spondylosis of the thoracic spine, tinnitus and hypertension--on his ability to maintain employment.  The first opinion was provided by a VA examiner in October 2011 who stated that the Veteran has mild degenerative spondylosis; and this condition would not prevent employment of a physical of sedentary nature.  However, it should be noted that the examiner only considered the Veteran's back disorder in rendering the opinions regarding employability.  

The second opinion was provided by a VA examiner in May 2012.  The VA examiner stated that the cervical and thoracic spine issues impair the Veteran's employability due to severe pain and restricted motion (restrictions on c-spine as noted in C&P exam in fall 2011).  The examiner stated that the Veteran's nonservice-connected back conditions impair his ability to work as well, due to pain, weakness, legs giving out, in addition to the service-connected conditions.  However, based on the service-connected conditions (even without the lumbar spine issues), the examiner opined that the Veteran was unable to obtain or maintain substantive employment in any physically active job or in any sedentary job at this time.  The examiner added that it was unclear at this time the length of this level of disability as the Veteran was under ongoing evaluation and treatment.  

The third opinion was provided by a private physician, in support of the Veteran's claim for SSA benefits in March 2013.  In his statement, Dr. Gogan stated that he carefully reviewed the Veteran's extensive medical reports, and it was his belief that the Veteran is genuinely disabled.  Dr. Gogan further opined that the combination of polyarthropathy, degenerative disc disease, carpal tunnel and the inability to stay in one position or use his hands for fine manipulation renders the Veteran unable to be gainfully employed.  

After having reviewed the record and weighing the evidence both in support of and against the claim, the Board finds that the evidence is in relative equipoise as to whether the Veteran's cervical spine disorder, thoracic spine disorder, right wrist carpal tunnel syndrome, tinnitus and hypertension combine to make him unemployable.  While the October 2011 VA examiner did not clearly indicate that the Veteran was unemployable due to his service-connected disabilities, he clearly indicated that the Veteran has physical limitations to employment.  Similarly, the VA examiner in May 2012 stated that he was unclear as to the length or the level of the Veteran's impairment as he was receiving treatment; however, he stated that the Veteran was unable to obtain or maintain gainful employment based on his service-connected conditions.  Moreover, in granting disability benefits to the Veteran, the SSA based its decision on the opinion from Dr. Gogan who reviewed all of the Veteran's medical records and concluded that the combination of his service-connected disabilities rendered the Veteran unable to be gainfully employed.  Based on a careful review of the record, the Board finds the evidence to be in relative equipoise in showing that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining and maintaining gainful employment consistent with his education and occupational experience.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner").  In resolving all reasonable doubt in favor of the Veteran, entitlement to a TDIU rating is warranted.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A rating in excess of 20 percent for osteoarthritis of the cervical spine is denied.  

A rating in excess of 20 percent for degenerative disc and spondylosis of the thoracic spine is denied.  

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.   


____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


